department of the treasury internal_revenue_service washington d c j tax_exempt_and_government_entities_division uniform issue list mar 201u seitiep at xxxxxxkxkxkxxkkk xxkxxkkkxkxxkkk xxxxxkxkxxkxxkkxx legend taxpayer a financial advisor b financial_institution c financial_institution d company w ira x amount date date dear xxxxxxxxxx xxxxxxxxxxkx xxxkxxxxkxxkx xxxxxxxxxxx xxxxxxkxxxxx xxxxxxxxkxx xxxxxxxkxxx xxxxxxxkxkx xxkkkkxxxkx xxxkxkxkxkkx xxxxxxxxxxx xxxxxkxxxxx this is in response to your ruling_request dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date and date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date he received a distribution of amount from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to incorrect advice provided by financial advisor b that he had days instead of days in which to deposit amount into a new ira account xxxxxxxxx 4a was the owner of ira x an individual retirement taxpayer a represents that’ arrangement ira established and maintained at financial_institution c under the rules of sec_408 of the code taxpayer a represents thaton date received a distribution of amount from ira x taxpayer a asserts that prior to the distribution he talked to financial advisor b and was advised that distribution without any_tax consequences deposited amount into a non-ira account at financial_institution d with the intention of rolling it over into an ira 'wowever taxpayer a did not complete the rollover until date which wa sec_83 days from the date of the distribution at the time of the distribution was on disability leave from company w and was concerned about being able to return to work at company w because of his disability from company w and has only been able to work six months in the last two and a haif is currently on his second disability leave had days to rollover the cars taxpayer a has provided documentation supporting his contention that with erroneous advice by financial advisor b was provided based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit cf such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross inco me determined without regard to sec_408 s sec_2vi' sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure vaive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover within the 60-day period was due to the incorrect advice provided by financia advisor b that he had days in which to rollover amount into another ira taxpayer a in fact redeposited amount days after the distribution under the circumstances presented in this case the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code au s e m a h ‘ xxxkxkkkkk no opinion is expreessed as to the tax treatment of the transaction described herein under the provisioms of any other section of either the code or regulations which may be anp cable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxx government identification_number xx-xxxxx by phone at xxx-xxxxxxx please address all ool u undence to se t ep ra t2 sincerely z womz donzell litflejohn manager employee_plans technical group ohu enclosures deleted copy of ruling letter notice of intention to disclose
